Mr. Justice Aldrby
delivered the opinion of the Court.
The appellee has asked ns to dismiss this appeal as frivolous.
In this case, suit was brought in a district court to recover on a promissory note the sum of $475 plus $46.54 as interest, or $521.54 in all. The obligation to pay matured on February 4, 1930, and the suit was filed on December 22, 1930. According to the promissory note setting forth that obligation, the defendant-appellant bound himself to pay interest at eleven per cent per annum after the maturity of his debt. That instrument is written in English and the words therein used in regard to the payment of interest read thus: “With interest at the rate of eleven per cent per annum after maturity.” Judgment was rendered in favor of the plaintiff and the appellant seeks a reversal on the sole ground that he is *566only bound to pay interest at the expiration of each year, and as the $46.54 claimed as interest in the suit is for less than one year, said amount cannot be added to the $475 of the debt, for which reason the lower court lacked jurisdiction in his matter.
The ground advanced by the appellant is frivolous, since the meaning of the words used in the promissory note, in regard to the payment of interest, is that the rate of interest shall be eleven per cent per annum and not that the interest shall accrue only at the end of each year. They merely fix the rate per annum, but the right to collect interest at that rate accrues from the maturity of the obligation to pay the principal debt, whether days or months have elapsed before the complaint is filed. Consequently, the interest claimed for a fraction of a year was due, and, added to the $475, could give jurisdiction to the lower court.
The appeal should be dismissed.
Mr. Justice Córdova Davila took no part in the decision of this case.